Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This notice of allowance is responsive to Applicants’ amendment filed on 08/13/2021. Applicant cancelled claims 1-20, and added new claims 21-27. Claims 21-27, renumbered as 1-7 are presented for examination and are allowed for the reasons indicated herein below.  


Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 08/13/2021, with respect to claims 1-27 have been fully considered.  The rejection of claims 1-20 is moot.




Reasons for Allowance

3.	Claims 21-27, renumbered as 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 21-24, renumbered as 1-4; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A modular multilevel converter (MMC), comprising: a plurality of MMC cells, a first MMC cell of the plurality of MMC cells comprising: a first main transistor and a second main transistor connected in series between a first voltage rail and a second voltage rail; a first direct current (DC) chopper directly connected to the first voltage rail and to the second voltage rail and comprising a first dump resistor directly connected to the first voltage rail and to a first node between a first controllable chopper transistor and a second controllable chopper transistor of the first DC chopper; a first bleed resistor directly connected to a second MMC cell of the plurality of MMC cells comprising: a third main transistor and a fourth main transistor connected in series between a third voltage rail and the second voltage rail; a second DC chopper directly connected to the third voltage rail and to the second voltage rail and comprising a second dump resistor directly connected to the second voltage rail and to a second node between a third controllable chopper transistor and a fourth controllable chopper transistor of the second DC chopper; a second bleed resistor directly connected to the second voltage rail and to the third voltage rail in parallel to the second DC chopper; and a second cell capacitor directly connected to the second voltage rail and to the third voltage rail in parallel to the second DC chopper”. As recited in claims 21-24, renumbered as 1-4.
Claim 25, renumbered as 5; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A method for de-energizing a modular multilevel converter (MMC), the method comprising: receiving an instruction to de-energize a phase leg of the MMC, the MMC comprising a plurality of MMC cells; configuring a plurality power transistors in the plurality of MMC cells of the phase leg to guide current through a plurality of direct current (DC) choppers integrated into the plurality of MMC cells; and determining a period of time to de-energize the MMC using a plurality of bleed resistors in the plurality of DC choppers, the MMC comprising: a first set of at least two main transistors connected in series between a first voltage rail and a second voltage rail; a second set of at least two main transistors connected in series between a third voltage rail and the second voltage rail; a first DC chopper of the plurality of DC choppers directly connected to the first voltage rail and to the second voltage rail, the first DC chopper comprising a first controllable chopper transistor of the plurality power transistors directly connected to the first voltage rail, a second controllable chopper transistor of the plurality power transistors directly connected to the second voltage rail, and a first dump resistor directly connected to the first voltage rail and a first node between the first controllable chopper transistor and the second controllable chopper transistor; a first bleed resistor of the plurality of bleed resistors directly connected to the first voltage rail and to the second voltage rail in parallel to the first DC chopper; a first cell capacitor directly connected to the first voltage rail and to the second voltage rail in parallel to the first DC chopper; a second DC chopper of the plurality of DC choppers directly connected to the third voltage rail and to the second voltage rail, the second DC chopper comprising a third controllable chopper transistor of the plurality power transistors directly connected to the second voltage rail, a fourth controllable chopper transistor of the plurality power transistors directly connected to the third voltage rail, and a second dump resistor directly connected to the second voltage rail and a second node between the third controllable chopper transistor and the fourth controllable chopper transistor; a second bleed resistor of the plurality of bleed resistors directly connected to the second voltage rail and to the third voltage rail in parallel to the second DC chopper; and a second cell capacitor directly connected to the second voltage rail and to the third voltage rail in parallel to the second DC chopper”. As recited in claim 25, renumbered as 5.
Claims 26-27, renumbered as 6-7; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A modular multilevel converter (MMC) power module, comprising: a first set of at least two main transistors connected in series between a first voltage rail and a second voltage rail; a second set of at least two main transistors connected in series between a third voltage rail and the second voltage rail; a first direct current (DC) chopper directly connected to the first voltage rail and to the second voltage rail, the first DC chopper comprising a first controllable chopper transistor directly connected to the first voltage rail, a second controllable chopper transistor directly connected to the second voltage rail, and a first dump resistor directly connected to the first voltage rail and a first node between the first controllable chopper transistor and the second controllable chopper transistor; a first bleed resistor directly connected to the first voltage rail and to the second voltage rail in parallel to the first DC chopper; a first cell capacitor directly connected to the first voltage rail and to the second voltage rail in parallel to the first DC chopper; a second DC chopper directly connected to the third voltage rail and to the second voltage rail, the second DC chopper comprising a third controllable chopper transistor directly connected to the second voltage rail, a fourth controllable chopper transistor directly connected to the third voltage rail, and a second dump resistor directly connected to the second voltage rail and a second node between the third controllable chopper transistor and the fourth controllable chopper transistor; a second bleed resistor directly connected to the second voltage rail and to the third voltage rail in parallel to the second DC chopper; and a second cell capacitor directly connected to the second voltage rail and to the third voltage rail in parallel to the second DC chopper”. As recited in claims 26-27, renumbered as 6-7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839